Name: Commission Regulation (EEC) No 2377/78 of 12 October 1978 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs for sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  accounting;  foodstuff
 Date Published: nan

 13 . 10 . 78 Official Journal of the European Communities No L 287/9 COMMISSION REGULATION (EEC) No 2377/78 of 12 October 1978 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offset ­ ting of storage costs for sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( J ), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Article 8 (3) thereof, Whereas Article 21 of Commission Regulation (EEC) No 1998/78 of 18 August 1978 laying down detailed rules for the offsetting of storage costs for sugar (3), provides that the retroactive application with effect from 1 July 1978 of certain of its provisions shall apply only in respect of syrups obtained directly from sugar in the solid state ; whereas it is , however, justi ­ fied, in order to provide equal treatment, to also apply retroactively those provisions of the said Regulation concerning the reimbursement of storage costs for syrups which were obtained between 1 July and 31 August 1978 prior to the crystallizing stage ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Article 21 of Regulation (EEC) No 1998/78 is hereby amended to read as follows : 'Article 21 This Regulation shall enter into force on 1 September 1978 . However, its provisions concerning the levies, and the reimbursement of storage costs, in respect of syrups obtained directly from sugar in the solid state, shall apply with effect from 1 July 1978 . Moreover, its provisions concerning the reimburse ­ ment of storage costs for syrups obtained prior to the crystallizing stage from production during the 1978/79 sugar marketing year shall also apply with effect from 1 July 1978 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 359, 31 . 12. 1974, p. 1 . (2 ) OJ No L 170, 27. 6 . 1978 , p. 1 . (3 ) OJ No L 231 , 23 . 8 . 1978, p. 5 .